Citation Nr: 1136340	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  05-23 196	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 1999, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD rated as 50 percent disabling from August 30, 1999, to October 11, 2010.

3.   Entitlement to a higher initial rating for PTSD rated as 70 percent disabling from October 12, 2010.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  During the pendency of the appeal, jurisdiction was transferred to the RO in Denver, Colorado.

In a May 2008 decision, the Board found that the appeal came to the Board from an October 2000 rating decision, granted an initial 50 percent evaluation for PTSD prior to and after June 13, 2003, and granted an effective date of August 30, 1999, for the 50 percent evaluation for PTSD. 

The Veteran appealed the Board's May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted the parties' Joint Motion for Remand (JMR) of the Board's May 2008 decision.  Pursuant to the actions requested in the Joint Motion, the Court vacated the Board's decision and remanded the appeal to the Board for readjudication.  

In May 2010, the Board thereafter remanded the appeal to undertake the development requested in the June 2009 JMR.  In a June 2011 rating decision, the RO granted the Veteran a 70 percent rating for his PTSD effective from October 12, 2010.

The Board notes that the June 2009 JMR and Court order did not expressly preserve that part of the May 2008 Board decision that granted the Veteran a 50 percent rating for his PTSD effective from August 30, 1999.  Nonetheless, given the Court's holding in Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) ("The Court is not permitted to reverse findings of fact favorable to a claimant made by the Board pursuant to its statutory authority"), the Board finds that that part of the May 2008 Board decision survives the June 2009 Order.  Also see 38 U.S.C. § 7261(a)(4) (West 2002).

Given the above history, which includes both an earlier effective date claim and staged ratings for the Veteran's PTSD and for reasons that will be explained in more detail below, the Board has recharacterized the issues on appeal as they appear above so as to best reflect the Veteran's intent when filing the current appeal.  See, for example, Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that the Veteran filed a claim of service connection for PTSD prior to August 30, 1999, more than one year after his separation from active duty. 

2.  From August 30, 1999, to October 11, 2010, the preponderance of the competent and credible evidence of record did not show that the Veteran's PTSD was productive of more than occupational and social impairment with reduced reliability and productivity.

3.  From October 12, 2010, onward the preponderance of the competent and credible evidence of record shows the Veteran's PTSD has been manifested by symptoms that cause total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 30, 1999, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  From August 30, 1999, to October 11, 2010, the Veteran did not meet the criteria for a rating in excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

3.  From October 12, 2010, the Veteran has met the schedular criteria for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

Initially, the Board notes that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

Next, the Board notes that the June 2009 JMR did not raise any issue as to the adequacy of the Veteran's 38 U.S.C.A. § 5103A.  Therefore, under the law of the case doctrine, the Board finds that no further 38 U.S.C.A. § 5103A notice discussion is required.  See Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim); Also see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the "Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

Nonetheless, the Board observes that the Veteran is challenging the initial effective date and evaluations assigned following the grant of service connection for PTSD.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial effective date and disability evaluations have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, regardless of whether the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Id.

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified post-service records, including in substantial compliance with the June 2009 JMR and May 2010 remand all post August 1998 treatment records from the Brockton VA Medical Center and VetCenter as well as all of his treatment records from the Boston, Nashville, and Denver VA Medical Centers (which records would have included the electronic progress notes referenced by the August 2003 VA examiner), the Boulder VetCenter, and from Lawrence J. Weitz, Ph.D..  See 38 U.S.C.A. § 5103A(b); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also afforded a VA examination in October 2010 that the Board finds is adequate for rating purposes and substantial complies with the June 2009 JMR and May 2010 remand because the examiner, after a review of the record on appeal and a comprehensive examination of the claimant, provided a medical opinion as to the severity of his PTSD, including its impact on his employability, that allows the Board to rate it under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries, supra; Dyment, supra. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Earlier Effective Date Claim

In substance, the Veteran's earlier effective date claim boils down to a claim that he should be entitled to higher evaluations for his PTSD since first filing his claim of service connection for PTSD.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Initially, the Board notes that the May 2008 Board decision found that the appeal arises from the October 2000 rating decision that granted service connection for PTSD effective from August 30, 1999.  Moreover, the Board finds that that part of the Board's May 2008 decision that found that the Veteran is entitled to a 50 percent rating for his PTSD effective from August 30, 1999, survives the June 2009 Court order.  See Medrano, supra.  Additionally, the Board notes that the below discussion will address the question of whether the Veteran is entitled to higher evaluations for his PTSD at any time since August 30, 1999.  Therefore, the Board finds that the only earlier effective date issue on appeal is whether the claimant is entitled to service connection for PTSD before August 30, 1999, because as a matter of law this is the only way that he can receive a higher evaluation prior to August 30, 1999, for his PTSD.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the record shows that the Veteran separated from military service in January 1968.  His original claim of entitlement to service connection for PTSD was received by the RO on August 30, 1999.  He was awarded service connection for PTSD in an October 2000 rating decision effective from August 30, 1999.  Therefore, absent an earlier claim and a showing of entitlement, the claimed for earlier effective date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, the record shows that the first time that the RO received any writing from the Veteran following his January 1968 separation from military service, was on August 30, 1999 - his claim of service connection for PTSD.  See Jones, supra.

As to any claim by the Veteran and his representative that the effective date for his PTSD should date back to his 1968 separation from active duty, the Board acknowledges that the claimant is competent and credible to report the fact that he had problems with depression, remembering war time events, and other symptoms of PTSD because these symptoms are observable by a lay person.  See Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, supra; Jones, supra.  However, the records is devoid of any communication from the Veteran or his representative between the time of the claimant's first experiencing problems with symptoms that have since be related to his PTSD and first filing his claim with VA on August 30, 1999, indicating an intent or desire to file claim of entitlement to service connection for PTSD.  Id. 

As to any claim by the Veteran and his representative that the effective date for his PTSD should date back to the first time treatment records document his complaints and treatment for PTSD, the Board acknowledges that treatment records starting prior to August 30, 1999, do in fact document the appellant's complaints and treatment for PTSD.  However, there is no evidence in these medical records that the claimant was seeking service connection for PTSD.  Brannon, supra.  Hence, these medical records cannot serve as an earlier claim of service connection for PTSD.  KL, supra.  

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Therefore, since his service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim of service connection for PTSD prior to August 30, 1999, the claim is denied.

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for an earlier effective date for the grant of service connection for PTSD must be denied.


The Rating Claim

The Veteran claims that he meets the criteria for higher evaluations for his PTSD since he first filed his claim.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the RO has rated the Veteran's PTSD as 50 percent disabling from August 30, 1999, to October 11, 2010, and 70 percent disabling from October 12, 2010, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, a 50 percent rating may be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list.  Rather, it serves as an example of the symptoms that would justify a total rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

From August 30, 1999, to October 11, 2010

The records from the Brockton VetCenter show the Veteran had been under treatment at that facility since July 1999.  In this regard, in the September 1999 intake and letter, the Veteran complained of intrusive thoughts, sleep disturbance, difficulty concentrating, irritability, explosive anger, social isolation, a rapidly fluctuating energy level, disorganized thinking, and marital problems.  As to his social history, it was noted that he married for the second time one month ago after having been married for the first time for 19 years and he has four adult children of his own and his new wife has one adult child.  However, because of his separation in 1992 and divorce in 1996, he had not seen his two youngest children in five years.  As to his occupational history, the Veteran reported that he was a magazine editor, he left that job to run his own organic farm, and he has been unemployed except for some freelancing and landscaping work since his farm went under.  

The VetCenter clinician thereafter reported that the Veteran's PTSD caused him to have problems with vulnerability, defensiveness, mistrust, and suspiciousness.  It was also opined that it caused problems with working and with his marriage.  

On examination, his motor activity was tense.  However, the Veteran's appearance was neat, he was friendly and cooperative, he was oriented, his memory was normal, his affect was appropriate, and judgment was good.  The Veteran denied having delusions, hallucinations, homicidal ideation, or suicidal ideation.  His appetite was average.  

At the August 2000 VA examination, the Veteran reported that he had contained any thoughts or feelings about his Vietnam experiences until about five or six years prior to the date of the examination when an individual from his unit shared pictures from a scrapbook with him.  The Veteran reported that within two years he was divorced and had lost his job.  He reported that he had been to marriage counseling but had never had any kind of psychiatric evaluation or treatment and was not currently under treatment.

Subjectively, the Veteran reported that he was taking pretty good charge of his life and that he was happy and fulfilled at the time of the examination.  The Veteran endorsed feelings of nervousness, specifically if he was provoked by sensory experiences such as kerosene, helicopters, loud noises, mud, or other visual or sensory stimuli which reminded him of Vietnam.  The Veteran denied palpitations, shortness of breath, chest pain, anger, irritability, worry, fear, or tension.  There was no change in memory or concentration.  There was no history of obsessions, compulsions, phobias, rituals, or checking behavior.  There were no overt daytime flashbacks in terms of hallucinatory experience, but the Veteran did have intrusive thoughts about Vietnam.  The Veteran denied any recent sadness, depression, crying spells, as well as any history of suicidal or homicidal ideation, suicide attempts, self-destructive or cutting behavior, or hypomanic or manic episodes.  The Veteran has been vigilant but not overly paranoid.  The Veteran had a good appetite without any change in appetite and he slept approximately seven hours per night, felt rested when he awakened, and had occasional light nightmares.

On examination, he was mildly anxious.  The Veteran was able to remain calm and relaxed throughout the examination, for the most part, except for several emotional outbursts as he suddenly and abruptly became tearful when speaking about his Vietnam experiences.  However, the Veteran was casually but neatly dressed and well groomed.  He was friendly, cooperative, and an excellent historian.  There was no evidence of dysphoria.  He had a good sense of humor and generated and responded to humor appropriately.  He was alert and oriented to person, place, time, and situation.  There was no unusual psychomotor activity, gestures, or behavior.  There was no deficit in cognition, memory, learning, or attention.  There was no deficit of calculation, abstraction, similarities, or general information.  The Veteran's judgment was good and he had some psychological insight and some likelihood of developing further insight.  The diagnosis following the examination was PTSD.  An Axis V Global Assessment of Functioning (GAF) score of 51-60 reflective of moderate symptoms was assigned.

In November 2001 and December 2001 letters from the Brockton VetCenter, reported in substance, the complaints and observations made in the September 1999 letter and intact except for also reporting that the Veteran had 45 minute bi-weekly phone sessions.  The November 2001 letter also reported that the Veteran was working.  The Veteran was given a GAF score of 50.

The Veteran next underwent a VA examination in March 2002.  At that time, the Veteran reported a worsening of his PTSD symptoms.  Specifically, he reported increased problems with controlling his anger and a feeling of impending doom.  He also reported that, starting approximately one year ago, he started to have problems with panic/anxiety attacks that last from one hour to two weeks that cause him to feel like he could not breathe and occur without any specific provocation.  The Veteran also reported that he continued to have problems with nervousness, anxiety, diaphoresis, avoidance, being uncomfortable around groups, and nightmares.  Socially, it was reported that he remains married to his second wife, they get along well.  It was also reported that he did not have any legal problems.  It was next reported that he teaches Sunday school and attends bible study and he enjoys these activities.  He also reported that he enjoys gardening.  Occupationally, it was noted that the Veteran was employed at the current time working as an editor for a magazine.  However, while not written-up for behavioral problems, the Veteran reported that he had difficulty controlling his temper at work and this was causing problems with his boss.  Nonetheless, he also reports that he throws himself into his work to avoid interacting with co-workers and he is writing a book about his Vietnam War experiences. 

On examination, the Veteran was moderately anxious and was seemingly more anxious than at the time of the last evaluation, but not particularly dysphoric and in fact was rather hopeful and easily talked about spiritual experiences and revelations.  He also had a depressed mood.  However, the Veteran was casually and neatly dressed as well as well groomed.  The Veteran was friendly, cooperative, and an excellent historian.  He made good eye contact and was able to remain seated for the entire examination.  The Veteran was noted to be of above average intelligence.  The Veteran generated and responded to humor appropriately.  He was alert and oriented to person, place, time, and situation.  There was no unusual psychomotor activity, gestures, or behavior.  There was no deficit of cognition, memory, learning, or attention.  The Veteran's thought content was coherent and logical without flight of ideas or loose associations.  There was no suicidal or homicidal ideation.  There was no evidence that the Veteran was experiencing auditory or visual hallucinations, delusions, paranoia, or psychotic thoughts.  Judgment was described as good.  It was opined that the Veteran had some psychological insight with the likelihood of developing further insight.  The diagnosis following the examination was PTSD.  The GAF assigned was 50 to 51 for moderate symptoms.

The Veteran was next afforded a VA examination in August 2003.  At that time, it was noted that the Veteran had lost a previous job through either the job being "phased out" or as the Veteran indicated, a gracious way of firing him due to his problems with performance.  The Veteran reported that he was unable to attend and concentrate on the demands of his job due to increasing anger, agitation, and preoccupation with issues related to his Vietnam experience. 

On examination, he was somewhat agitated and anxious.  The Veteran also displayed some narcissistic traits.  However, he was neatly dressed and well groomed.  He was a good historian who spoke very emotionally and at times very angrily and emphatically about the Vietnam war and ongoing difficulties relating to his involvement in the war.  He was very lucid and his thinking was logical and coherent.  There were no signs of a psychotic process of any sort.  There were also no signs of delusions, hallucinations, paranoia, or anything else that would be remarkable.  Intelligence was estimated to be in the high average to superior range.  Insight and judgment appeared to be quite good.  The examiner summarized that the examination appeared to suggest an overall worsening of the Veteran's PTSD to a degree that it has created meaningful functional difficulties in multiple and important life domains.  The diagnoses were PTSD and alcohol dependence.  A GAF score of 50 was assigned.

In a December 2003 letter from Dr. W., it was reported that he had seen the Veteran since May 2003 for his PTSD.  It was next reported that the Veteran had problems with recurrent nightmares and thoughts about Vietnam, avoidance, sense of isolation, estrangement from others, insomnia, hypervigilance, and agoraphobia.  It was also opined that the Veteran was in a supportive and committed relationship with his wife.  It was thereafter opined that his progress was guarded, the Veteran would not ever be capable of normal function, and the claimant was clearly disabled vocationally and psychologically due to his PTSD. 

Private treatment records found in the claims file, including those from Dr. W., VA treatment records from the Brockton, Boston, Nashville, and the Denver VA Medical Centers as well as treatment records from the Brockton and Boulder VetCenters, dated from August 1999 to October 2010, also document the Veteran's continued complaints and/or treatment for the adverse symptomatology caused by his PTSD including problems with anxiety, impending doom, panic attacks, avoidance, depression with crying spells, anger, guilt, nightmares, insomnia, hypervigilance, startle response, and fear of crowds as well as problems with his relationship with his wife, children, and employers.  Examiners at various times also noted the Veteran had a restricted affect and anxious mood.  Tellingly, nothing in these treatment records show that the Veteran's symptoms from his PTSD are worse than was reported in the above VetCenter letters and VA examinations except as reported below.  

As to the severity of the Veteran's PTSD, private treatment records reported that the Veteran's GAF score was 75 in April 2003, 80 in May 2003, and 70 in June 2003.  VA treatment records also reported that his GAF score was 50 in October 2003 and March 2008 and 60 in April 2008 and May 2008. 

A March 2008 VA treatment record reported that he had no contact with his adult children, continued to live with his second wife, was employed as a gardener, had poor hygiene and grooming, poor eye contact, periods of tearfulness, tremors in his hands, an impaired attention span, a depressed mood and affect, and poor insight and judgment. 

A June 2009 VA treatment record also reported that in April 2009 the Veteran reported that he lost his job as a gardener because of his PTSD.  In a July 2009 VA treatment record, the Veteran told VA that he had quit that job because he was demoted for coming to work smelling of alcohol.  A July 2009 Boulder VetCenter record, in addition to his previously reported adverse symptomatology, also noted suicidal ideation.  Panic attacks were also noted in some of the treatment records.

Initially, the Board acknowledges that the March 2008 VA treatment record reported that the Veteran had no contact with his adult children, had poor hygiene and grooming, poor eye contact, had periods of tearfulness, had tremors in his hands, had an impaired attention span, had a depressed mood and affect, and had poor insight and judgment.  The Board also acknowledges that a July 2009 Boulder VetCenter record noted that his adverse symptomatology included suicidal ideation.  Likewise, the Board acknowledges that the record shows that the Veteran had a difficult time obtaining and maintaining employment during this time period.  Furthermore, the Board notes that during this time period the Veteran has been given a GAF score of 50 suggesting that his PTSD was manifested by "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friend, unable to keep a job)" and/or "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work . . .)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

However, adverse symptomatology objectively confirmed at the three VA examinations conducted during this time period was limited to being mildly anxious at the August 2000 and March 2002 VA examinations, a depressed mood, tearfulness, and outbursts at the March 2002 VA examination, and being somewhat agitated and anxious as well as having some narcissistic traits at the August 2003 VA examination.  Likewise, adverse symptomatology objectively confirmed in the treatment records was limited to a restricted affect and anxious mood as well as panic attacks.

Moreover, the record during this time period showed that his GAF score was most often reported as 51 or higher, in fact on one occasion it was 80, suggesting that his PTSD was manifested by only "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See DSM IV.  Additionally, the Board notes that the record only documented the one instance of suicidal ideation as well as neglect of personal appearance and hygiene which problems were not seen at any of the three VA examinations.  

As to his social impairment, while the Veteran was divorced from his first wife, that marriage nonetheless lasted 19 years and he had a good relationship with his second wife.  As to his occupational impairment, while the record shows that the Veteran obtained and lost jobs as an organic farmer, magazine editor, free lance writer, gardener, and landscaper, we only have his self interested statements as to the reasons for his switching employment.  Moreover, the record also shows that at one point he was teaching Sunday school, attending bible study, and was involved in a Veteran's group that was protesting the current wars and that he enjoyed these activities.  Likewise, the Veteran reported that he was writing a book about his war time experiences and that he also enjoyed this activity.

Furthermore, the record on appeal is negative for objective evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and/or spatial disorientation.  38 C.F.R. § 4.130.  In fact, it was specifically opined at the three VA examinations that the Veteran was not experiencing most of these problems and none of these problems are seen in any of the evidence of record. 

Under these circumstances, the Board finds that the Veteran's adverse psychiatric symptomatology more closely approximates the criteria for a 50 percent rating then it does a 70 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran has not met the criteria for a higher, 70 percent or 100 percent, scheduler rating for his PTSD.  In this regard, a review of the record on appeal does not show any material variance in the degree of the Veteran's adverse psychiatric symptomatology from August 30, 1999, to October 11, 2010.  

In reaching the above conclusion, the Board has not overlooked the lay statements from the Veteran and others found in the record.  Moreover, the Board acknowledges the fact that the Veteran is competent to give evidence about what he sees and feels and others are competent to give evidence about what they see.  Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Nonetheless, the Board finds that because diagnosing the severity of the Veteran's PTSD requires special medical training which neither the Veteran nor these other lay persons have, the lay opinions regarding the severity of his PTSD is not competent evidence.  Id.  Furthermore, the Board finds more competent and credible the medical opinions provided by the VA examiners as to the severity of the Veteran's PTSD than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the Veteran's claims that his PTSD is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his PTSD, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment not already compensated by his schedular rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected PTSD cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In adjudicating the current appeal for a higher evaluation the Board has also not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the RO in a June 2011 rating decision already granted the Veteran a TDIU and he has not filed a notice of disagreement as to the effective date assigned that TDIU.  See 38 C.F.R. §§ 20.200, 20.302(c) (2010) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for a higher evaluation for PTSD must be denied from August 30, 1999, to October 11, 2010.

From October 12, 2010

The Veteran underwent a VA examination on October 12, 2010.  After a review of the record on appeal and an examination of the claimant, that examiner opined, among other things, that "due to the veteran's posttraumatic stress disorder symptoms, he is not employable from a psychiatric standpoint.  The veteran's frequency of panic symptoms and dissociative episodes due to his posttraumatic stress disorder would make him very unreliable and unsafe employee, both for himself and those in his immediate surroundings, in even the most limited environments."  The VA examiner, after opining that the Veteran's PTSD also caused his depression and alcohol dependence, thereafter opined that "[d]ue to the veteran's posttraumatic stress disorder and related depression and alcohol dependence, he has occupational and social deficiencies including work, family. . . due to . . . suicidal ideation, near continuous panic symptoms, and depression . . ."  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

Given the above, the Board finds that the Veteran's adverse psychiatric symptomatology, because it causes him to be unemployable, more closely approximates the criteria for a 100 percent rating then it does a 70 percent rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411.  Accordingly, the Board finds that the Veteran has met the criteria for a higher, 100 percent, scheduler rating for his PTSD.  In this regard, a review of the record on appeal does not show any material variance in the degree of the Veteran's adverse psychiatric symptomatology since October 12, 2010.  Therefore, the Board finds that the 100 percent rating is warranted from October 12, 2010, onward.  See Fenderson, supra.


ORDER

An effective date prior to August 30, 1999, for the grant of service connection for PTSD is denied.

From August 30, 1999, to October 11, 2010, a rating in excess of 50 percent for PTSD is denied.

                                                                        (CONTINUED ON NEXT PAGE)



From October 12, 2010, a 100 percent schedular evaluation is granted for PTSD, subject to those provisions governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


